Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 27, 2019

                                           No. 04-19-00135-CV

          IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, AN ADULT

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On March 12, 2019, relators filed a petition for writ of mandamus and a motion for
temporary restraining order. After considering the petition, this court concludes relators are not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.
R. APP. P. 52.8(a). The motion for temporary restraining order is DENIED AS MOOT.

        It is so ORDERED on March 27, 2019.


                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017PC2912, styled In re: The Guardianship of Charles Inness Thrash, an
Adult, pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Oscar J. Kazen presiding.